295 U.S. 694
55 S. Ct. 907
79 L. Ed. 1659
The STATE OF NEW JERSEY, Complainant,v.The STATE OF DELAWARE.
No. 11.
Supreme Court of the United States
June 3, 1935

1
Decree.


2
This cause came on to be heard upon the pleadings, evidence, and the exceptions filed by the parties to the report of the special master,1 and was argued by counsel. The Court now being fully advised in the premises and for the purpose of carrying into effect the conclusions set forth in the opinion of this Court, announced February 5, 1934 (291 U.S. 361, 54 S. Ct. 407, 78 L. Ed. 847);


3
It is now ordered, adjudged, and decreed as follows:


4
1. The report of the special master filed in this cause is hereby approved, and all exceptions thereto are hereby overruled.


5
2. Within the 12-mile circle (that is, within the circle the radius of which is 12 miles, and the center of which is the building used prior to 1881 as the courthouse at New Castle, Del., certain arcs of which are hereafter described and determined), the Delaware river and the subaqueous soil thereof up to mean low-water line on the easterly or New Jersey side is adjudged to belong to the state of Delaware, and the true boundary line between the states within said 12-mile circle is adjudged to be mean low-water mark on the easterly or New Jersey side of the Delaware river.


6
3. Below said 12-mile circle the true boundary line between the states of New Jersey and Delaware is adjudged to be the middle of the main ship channel in Delaware River and Bay.


7
4. The real, certain, and true boundary line separating the states of New Jersey and Delaware, in Delaware River and Bay thus determined is shown upon the annexed composite map, made up of parts of charts Nos. 294 and 295 (published in September, 1933), and No. 1218 (published in August, 1932), of the United States Coast and Geodetic Survey, embracing the particular locality; said composite map is identified by title and date as follows:


8
'Map of New Jersey—Delaware Boundary in Delaware River & Delaware Bay


9
'To Accompany The Decree of the Supreme Court of the United States Being a composite map combining and reducing U.S.C. & G.S. Charts 294, 295 (Sept. 1933) and 1218 (Aug. 1932) to show boundary between New Jersey and Delaware settled by the final decree of the Supreme Court of the United States—pursuant to the opinion of the Court reported in 291 U.S. 361 (54 S. Ct. 407, 78 L. Ed. 847).


10
'(Scale)


11
'March 30, 1935


12
'Sherman & Sleeper, Engineers


13
'501 Cooper Street, Camden, N.J.'


14
Said boundary line is described as follows:


15
Beginning at a point in the middle of the main ship channel of the Delaware river in the extension southeastward of the eastern arc of the compound curve of the boundary between Delaware and Pennsylvania, as surveyed by W. C. Hodgkins of the United States Coast and Geodetic Survey and set forth in Appendix No. 8 of the Survey Report for 1893; said point being a corner between Pennsylvania and New Jersey.


16
Thence (1) southeastward along said are extended to the mean low-water line on the eastern bank of the Delaware river, which point is N. 49 50 W. True, 460 feet from Boundary Reference Monument No. 1 the position of which is Lat. 39 47 43.211 , Long. 75 24 16.047 .


17
Thence (2) along the mean low-water line of the eastern bank of the Delaware river the several courses and distances thereof, the general direction being southwestward, crossing in a straight line the mouth of each intervening small estuary, to a point on the end of the spit extending southwestward from the fast land of Oldman's Neck, on the northwestern side of the mouth of Oldman's creek; said point is located N. 51 38 W. True, 637 feet from Boundary Reference Monument No. 2 the position of which is Lat. 39 46 23.552 , Long. 75 26 49.560 .


18
Thence (3) southwestward in a straight line across the mouth of Oldman's creek to a point on the mean low-water line located N. 51 38 W. True, 183 feet from Boundary Reference Monument No. 2.


19
Thence (4) along the mean low-water line of the eastern bank of the Delaware river, the several courses and distances thereof, the general direction being first southwestward, then southeastward, crossing in a straight line the mouth of each intervening small estuary, to a point located S. 3 57 55 E. True, 116 feet from Boundary Reference Monument No. 3 (which monument is United States Coast and Geodetic Survey Triangulation Station Salem Cove North) the position of which is Lat. 39 34 40.915 , Long. 75 30 46.972 .


20
Thence (5) southward in a straight line across the mouth of the Salem river to a point on the mean low-water line of the eastern bank of the Delaware river located N. 3 57 53 W. True, 108 feet from Boundary Reference Monument No. 4 (which monument is United States Coast and Geodetic Survey Triangulation Station Salem Cove South) the position of which is Lat. 39 34 03.753 , Long. 75 30 43.614. .


21
Thence (6) along the mean low-water line of the eastern bank of the Delaware river, the several courses and distances thereof, the general direction being first, southwestward, second, southeastward, and, lastly, southward, crossing in a straight line the mouth of each intervening small estuary, to a point located S. 80 19 W. True, 55 feet from Boundary Reference Monument No. 5 the position of which is Lat. 39 29 52.718 , Long. 75 31 41.555 .


22
Thence (7) westward along the arc of a circle, the radius of which is 18,216.16 meters or 59,764.2 feet and the center of which is the building used prior to 1881 as the county THT


23
courthouse at New Castle, Del., across Artificial Island, passing through Boundary Monument No. 6 on Artificial Island the position of which is Lat. 39 29 47.255 , Long. 75 32 33.640 ; and continuing westward along the same arc extended to Turning Point No. 7 in the middle of the main ship channel of the Delaware river said Turning Point No. 7 being located S. 86 30 W. True, 1,567 yards from said Boundary Monument No. 6.


24
Thence (8) in a straight line S. 15 11 W. True, 1,603 yards to Turning Point No. 8 located N. 89 07 E. True, 997 yards from Reedy Island Jetty Middle Light.


25
Thence (9) in a straight line S. 4 56 E. True, 3,341 yards to Turning Point No. 9 located N. 51 33 E. True, 1,937 yards from Reedy Island Front Range Light.


26
Thence (10) in a straight line S. 42 01 E. True, 30,208 yards going from the Delaware river into Delaware Bay, and passing through a point located S. 48 06 W. True, 668 yards from Ship John Shoal Light, to Turning Point No. 10 located S. 34 24 E. True, 5,106 yards from Ship John Shoal Light and in a straight line between Ship John Shoal Light and Elbow of Cross Ledge Light.


27
Thence (11) in a straight line S. 34 22 E. True, 12,995 yards to Elbow of Cross Ledge Light, being Turning Point No. 11.


28
Thence (12) in a straight line S. 31 44 E. True, along a straight line between Elbow of Cross Ledge Light and Brandywine Shoal Light, 18,124 yards to Turning Point


29
[NOTE: MATERIAL SET AT THIS POINT IS NOT DISPLAYABLE (GRAPHIC OR TABULAR MATERIAL)] No. 12 located N. 58 16 E. True 1,612 yards from Fourteen Foot Bank Light.


30
Thence (13) in a straight line S. 24 06 E. True, be the distance more or less, through Delaware Bay and seaward to the limits of the respective states of New Jersey and Delaware in the Atlantic Ocean, said course passing through a point located S. 65 54 W. True, 1,303 yards from Brandywine Shoal Light.


31
In the foregoing description the courses or bearings refer to the true meridian passing through the beginning of each course; the positions of the monuments are given on the North American Datum 1927; the names of lights and ranges are those given in the Light Lists, Atlantic and Gulf Coasts of the United States, corrected to January 15, 1934, and published by the Bureau of Lighthouses, with the exception of Reedy Island Jetty Middle Light which was not established until about July 12, 1934; the position of the lights in 1934 is used in computing the turning points of the various courses of the boundary and as reference points for these turning points and tie lines to the courses.


32
5. The court retains jurisdiction of this cause for the purpose of any order or direction, or modification of this decree, or any supplemental decree, which it may at any time deem to be proper in order to carry into effect any of the provisions of this decree, and for the purpose of a resurvey of said boundary line in case of physical changes in the mean low water line within said circle, or in the middle of the main ship channel below said circle, which may, under established rules of law, alter the location of such boundary line.


33
6. The state of Delaware, its officers, agents, and representatives, its citizens and all other persons, are perpetually enjoined from disputing the sovereignty, jurisdiction, and dominion of the state of New Jersey over the territory adjudged to the state of New Jersey by this decree; and the state of New Jersey, its officers, agents, and representatives, sentatives, its citizens and all other persons are perpetually enjoined from disputing the sovereignty, jurisdiction, and dominion of the state of Delaware over the territory adjudged to the state of Delaware by this decree.


34
7. This decree is made without prejudice to the rights of either state, or the rights of those claiming under either of said states, by virtue of the compact of 1905 between said states (34 Stat. pt. 1, c. 394, p. 858).


35
8. The costs of this suit shall be equally divided between the parties.



1
 For complete text of master's report, see Appendix.